Order unanimously reversed on the law without costs and motion denied. Memorandum: In view of our determination that the charitable remaindermen are entitled to summary judgment (see, Matter of Herrmann [appeal No. 1], 127 AD2d 999), there is no basis for the summary removal of counsel for the charitable remaindermen since there is no risk of their attorney being called as a witness (Code of Professional Responsibility DR 5-102). (Appeal from order of Erie County Surrogate’s Court, Mattina, S. — disqualify law firm.) Present— Callahan, J. P., Doerr, Green, Pine and Davis, JJ.